DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on June 10, 2022.  Claims 1-20 are pending.  Claims 1, 14 and 19 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the amended claim limitations.  Thus, the rejection has been withdrawn in light of the claim amendments.  

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2020/0094651 to Ostrowski et al. (hereinafter “Ostrowski”), discloses  one or more automatic climate control system actuation actions and one or more automatic climate control system operating patterns associated with a particular user are determined by the CCM 118/controller 120 according to various predictive models which in concert predict user climate control system 116 setting preferences according to historical data as informed and refined by real-time data provided by sensor array 126. The predictive model could initially determine the one or more automatic climate control system actuation actions and one or more automatic climate control system operating patterns associated with a particular user from a first recorded use of the climate control system 116 in particular environmental conditions by the user (see paragraph [0042]).
With respect to independent claim 1, Ostrowski, taken singly or in combination with other prior art of record, does not disclose or teach wherein the vehicle is configured to effectuate an adjustment of the climate control system or prompt an approval of the adjustment based at least in part on the predictions generated by the artificial neural network and in response to a determination that a probability of the approval of the adjustment is above a threshold, in combination with other limitations of the claim.
With respect to independent claim 14, Ostrowski, taken singly or in combination with other prior art of record, does not disclose or teach effectuating, by the vehicle, an adjustment of the climate control system or prompt an approval of the adjustment based at least in part on the predictions generated by the artificial neural network and in response to a determination that a probability of the approval of adjustment is above a threshold, in combination with other limitations of the claim.
With respect to independent claim 19, Ostrowski, taken singly or in combination with other prior art of record, does not disclose or teach generating, by the artificial neural network based on the input parameters as a function of time, a probability of the setting adjustment being approved by at least one occupant in the vehicle; determining whether the probability is above a threshold; instructing the vehicle to effectuate the setting adjustment or prompt an occupant in the vehicle to approve the setting adjustment, in response to a determination that the probability is above the threshold., in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661